914 F.2d 247Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas J. CONBOY, Plaintiff-Appellant,v.ROBERT W. BAIRD & COMPANY, INCORPORATED, Defendant-Appellee.
No. 90-3035.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1990.Decided Sept. 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 89-3407-PN)
Thomas J. Conboy, appellant pro se.
Paul R. Monsees, Foley & Lardner, Washington, D.C., for appellee.
D. Md.
AFFIRMED.
Before HALL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas J. Conboy appeals the district court's dismissal of this employment discrimination action.  The district court dismissed the action because Conboy had filed an identical action which was pending in the Southern District of Texas.  The Texas lawsuit had progressed to the point that discovery had begun and a trial date had been set.  The district court in Maryland found that the Maryland lawsuit should be dismissed in the interests of comity and the orderly administration of justice.  Because this was not an abuse of discretion, we affirm the dismissal.   See Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir.1982).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.